DETAILED ACTION

Status of Application
This action is in reply to the Amendment filed on 06/16/2022. 
In the Amendment, claim 1, 6 and 15 were amended, and no claims were added or cancelled. 
Accordingly, claims 1, 3, 5, 6, 10-13, 15, 19 and 21-27 are currently pending and have been allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1, 3, 5, 6, 10-13, 15, 19 and 21-27 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Tracey on 07/07/2022.
The claims have been amended as follows: 
1. (Amended) 










A computerized data transfer system, for allowing data transfers to be initiated over a computer communications network between a plurality of senders and a plurality of recipients, the system comprising: 

a data store including a list of recipients for each sender of a plurality of senders and for each recipient of the list of recipients a profile comprising recipient information including a network address; 

a sender device associated with a sender;

a data transfer history data store of data transfers made by the sender; 

a master participant data store that stores master recipient profiles of recipients of the list of recipients for which data transfers can be initiated; 

a first device coupled with the data store, the sender device, the data transfer history data store, and the master participant data store, and comprising:

one or more processors; and 

a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform, for each recipient in the list of recipients, the steps of:

retrieving recipient information from the data transfer history data store and the master recipient profiles from the master participant data store; 

generating a predicted transfer profile based on the retrieved recipient information and master recipient profiles; 

identifying a deviation in data transfers from the sender;

responsive to identifying the deviation, updating the data store by deleting the recipient profile from the list of recipients that is associated with the deviation; and
 
displaying a list of recipients in a selection field of a user interface of the sender device, the user interface of the sender device configured to receive the list of recipients, the list of recipients excluding the deleted recipient profile, 

wherein the sender device comprises one or more sender device processors and a sender device memory storing sender device instructions that, when executed by the one or more sender device processors, cause the one or more sender device processors to perform the steps of: 

receiving, from the sender via the user interface, an amount and a selection of a recipient from the displayed list of recipients; and

transferring the amount to the selected recipient using the network address of the selected recipient.

2. (Cancelled)

3. (Amended) 

The system of claim 1, wherein the instructions, when executed by the one or more processors of the first device, further cause the one or more processors to perform the steps of: updating the master participant data store based on data transfers from several senders among the plurality of senders.

4. (Cancelled)

5. (Amended) 

The system of claim 1, 

wherein the predicted transfer profile includes an expected data transfer interval for a recipient, and 

wherein the instructions, when executed by the one or more processors of the first device, further cause the one or more processors to perform the steps of: identifying the deviations by comparing, for the sender: 

an interval of data transfers from the sender to the recipient, in the profile of the recipient; and 

an expected data transfer interval in the predicted transfer profile.

6. (Amended)  








A computerized data transfer method, for allowing data transfers to be initiated over a computer communications network between a plurality of senders and a plurality of recipients, the method comprising:

storing, by a data store, a list of recipients for each sender of a plurality of senders and for each recipient of the list of recipients a profile comprising recipient information including a network address;

storing, by a data transfer history data store, data transfers made by a sender;

storing, by a master participant data store, master recipient profiles of recipients of the list of recipients for which data transfers can be initiated;

retrieving, by the one or more processors of the first device, recipient information from the data transfer history data store and the master recipient profiles from the master participant data store; 

generating, by the one or more processors of the first device, a predicted transfer profile based on the retrieved recipient information and master recipient profiles;

identifying, by the one or more processors of the first device, a deviation in data transfers from the sender;

responsive to identifying the deviation, updating, by the one or more processors of the first device, the data store by deleting the recipient profile from the list of recipients that is associated with the deviation; 

displaying, by the one or more processors of the first device, a list of recipients in a selection field of a user interface of a sender device associated with the sender, the user interface of the sender device configured to receive the list of recipients, the list of recipients excluding the deleted recipient profile;

receiving, by one or more processors of the sender device, from the sender via the user interface, an amount and a selection of a recipient from the displayed list of recipients; and

transferring, by the one or more processors of the sender device, the amount to the selected recipient using the network address of the selected recipient.

7-9. (Cancelled)

10. (Amended) 

The method of claim 6, 

wherein a master recipient profile for a recipient includes an expected data transfer interval for the recipient, and 

wherein the predicted transfer profile for the recipient comprises the expected data transfer interval for the recipient.

11. (Amended) 

The method of claim 10, further comprising: updating, by the one or more processors of the first device, the expected data transfer interval for the recipient based on a data transfer to the recipient.

12. (Amended) 

The method of claim 6, further comprising: 

receiving, by the one or more processors of the first device, sender input including a profile of a recipient to update; and 

updating, by the one or more processors of the first device, based on the receiving of the sender input, the data store.

13. (Amended) 

The method of claim 6, further comprising: storing, by the master participant data store, in a master recipient profile, payment parameters of data transfers.

14. (Cancelled)

15. (Amended)  

The method of claim 6, further comprising: by the one or more processors of the first device, subsequent to identifying the deviation, notifying the sender of the deviation over the computer communications network.

16-18. (Cancelled)

19. (Amended) 

The method of claim 6, wherein the identifying the deviation comprises identifying a dormant account of the sender in the data store.

20. (Cancelled)

21. (Amended) 

The computerized data transfer system of claim 1, wherein the deviation is identified based on one or more pending data transfers to a recipient.

22. (Amended) 

The computerized data transfer system of claim 1, wherein the deviation is identified based on comparing a transfer characteristic associated with data transfers from the sender to a recipient with a parameter in the master recipient profile of the recipient.

23. (Previously Presented) The computerized data transfer system of claim 22, wherein the parameter is a range.

24. (Amended) 

The computerized data transfer system of claim 23, wherein the characteristic is a transfer interval.

25. (Amended) 

The computerized data transfer system of claim 23, wherein the characteristic is a quantity.

26. (Amended) 

The computerized data transfer system of claim 1, the instructions, when executed by the one or more processors of the first device, further cause the one or more processors to perform the steps of: 

in response to the identifying the deviation, notifying the sender of the deviation over the computer communications network.

27. (Amended) 

The computerized data transfer system of claim 26, the instructions, when executed by the one or more processors of the first device, further cause the one or more processors to perform the steps of: 

receive a response to the notifying and wherein the updating is performed in response to receiving the response and in accordance with an instruction included in the response.


Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is directed to bill payment systems and bill payment records management systems. Specifically, claims 1 and 6 maintain bill payment records in databases and update the bill payment records. This is taught by Southard (U.S. Patent Application Publication No. 2008/0288397 A1), Landry (U.S. Patent No. 6,996,542), Fitzgerald (U.S. Patent Application Publication No. 2004/0210520 A1), and Milam (U.S. Patent Application Publication No. 2013/0311362 A1). For example, Southard teaches updating remittance information associated with  a payee, wherein preexisting remittance information stored in a database is replaced with updated remittance information if the updated remittance information has been received a threshold number of times. Landry teaches a system for generating bill records from billing information and making bill payments, wherein payors are given a degree of control to direct changes to be made to their payor/payee records. Milam teaches updating billers/payees based on matching data from a billers database of known billers with payee information from payee files from payors/customers. Fitzgerald teaches updating billing information, including maintaining a consumer/payee information database and a proprietary biller remittance information database as two separate databases. 
In respect of claims 1 and 6, Southard teaches the recited datastores, retrieving information from them, identifying a deviation, updating bill payee (recipient) information, displaying the updated information in a user interface of a sender device, receiving a selection of a recipient and an amount, and transferring the amount to the recipient. However, the prior art, whether singly or in any permissible combination, neither teaches nor fairly suggests generating a predicted transfer profile based on the retrieved recipient information and master recipient profiles, as claimed in the combination of claim 1 or 6.
Regarding 35 U.S.C. 101 and 112, the rejections in the last Office Action have been overcome by the claim amendments made collectively in the Amendment filed on 06/16/2022 and in the instant Examiner's Amendment hereinabove. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692